[Cite as Cummins v. Madison Correctional Inst., 2010-Ohio-3738.]

                                                       Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




MICHAEL E. CUMMINS

       Plaintiff

       v.

MADISON CORRECTIONAL INSTITUTION

       Defendant
       Case No. 2010-01999

Judge Alan C. Travis

DECISION




        {¶ 1} On March 19, 2010, defendant filed a motion for summary judgment
pursuant to Civ.R. 56(B).          On April 15, April 23, and May 18, 2010, plaintiff filed
responses. On May 14, 2010, the court conducted an oral hearing on the motion.
        {¶ 2} Civ.R. 56(C) states, in part, as follows:
        {¶ 3} “Summary judgment shall be rendered forthwith if the pleadings,
depositions, answers to interrogatories, written admissions, affidavits, transcripts of
evidence, and written stipulations of fact, if any, timely filed in the action, show that
there is no genuine issue as to any material fact and that the moving party is entitled to
judgment as a matter of law. No evidence or stipulation may be considered except as
stated in this rule. A summary judgment shall not be rendered unless it appears from
the evidence or stipulation, and only from the evidence or stipulation, that reasonable
minds can come to but one conclusion and that conclusion is adverse to the party
against whom the motion for summary judgment is made, that party being entitled to
have the evidence or stipulation construed most strongly in the party’s favor.” See also
Gilbert v. Summit Cty., 104 Ohio St.3d 660, 2004-Ohio-7108, citing Temple v. Wean
United, Inc. (1977), 50 Ohio St.2d 317.
       {¶ 4} From June 7, 2001, until November 4, 2001, plaintiff was an inmate in the
custody and control of defendant pursuant to R.C. 5120.16. Plaintiff alleges that he is
innocent of the crime for which he was imprisoned and that defendant has falsely
imprisoned him.      Plaintiff further alleges that defendant “[c]ontinuously threaten[ed]
plaintiff and plaintiff’s family during and after plaintiff’s false imprisonment.”
       {¶ 5} R.C. 2743.16(A) provides, in relevant part:
       {¶ 6} “[C]ivil actions against the state permitted by sections 2743.01 to 2743.20
of the Revised Code shall be commenced no later than two years after the date of the
accrual of the cause of action or within any shorter period that is applicable to similar
suits between private parties.” (Emphasis added.)
       {¶ 7} Pursuant to R.C. 2305.11(A), an action for false imprisonment must be
brought within one year after the cause of action accrues. Mickey v. Ohio Dept. of
Rehab. & Corr., Franklin App. No. 02AP-539, 2003-Ohio-90; Haddad v. Dept. of Rehab.
& Corr., Franklin App. No. 01AP-1130, 2002-Ohio-2813. As a general rule, a claim for
false imprisonment accrues upon a plaintiff’s release from confinement. McAllister v.
Ohio Dept. of Rehab. & Corr., Ct. of Cl. No. 2003-04449, 2004-Ohio-3823, citing
Haddad, supra.
       {¶ 8} Plaintiff’s claim for false imprisonment thus accrued upon his release from
defendant’s custody on November 4, 2001. On June 20, 2007, plaintiff filed his original
complaint in Case No. 2007-05849, which was later dismissed and re-filed in the
present case pursuant to the savings statute, R.C. 2305.19. Inasmuch as plaintiff filed
his complaint in Case No. 2007-05849 more than one year after his release, the savings
statute does not apply and his claim for false imprisonment is barred by the statute of
limitations.
       {¶ 9} Furthermore, even if plaintiff had timely filed his claim for false
imprisonment, defendant is entitled to judgment as a matter of law.                  “False
imprisonment occurs when a person confines another intentionally ‘without lawful
privilege and against his consent within a limited area for any appreciable time * * *.”
Bennett v. Ohio Dept. of Rehab. & Corr. (1991), 60 Ohio St.3d 107, 109, quoting
Feliciano v. Kreiger (1977), 50 Ohio St.2d 69, 71. The elements of a false imprisonment
claim are: 1) expiration of the lawful term of confinement; 2) intentional confinement
after the expiration; and, 3) knowledge that the privilege initially justifying the
confinement no longer exists. Corder v. Ohio Dept. of Rehab. & Corr. (1994), 94 Ohio
App.3d 315, 318. However, “‘an action for false imprisonment cannot be maintained
where the wrong complained of is imprisonment in accordance with the judgment or
order of a court, unless it appear that such judgment or order is void.’” Bennett, supra,
at 111, quoting Diehl v. Friester (1882), 37 Ohio St. 473, 475.
       {¶ 10} In support of its motion, defendant provided the affidavit of Melissa
Adams, Chief of defendant’s Bureau of Sentence Computation. Therein, Adams states
that defendant confined plaintiff at all times pursuant to a valid sentencing order of the
Greene County Court of Common Pleas.            Based upon the allegations of plaintiff’s
complaint and the uncontested affidavit testimony of Adams, the only reasonable
conclusion that can be drawn is that, at all times while plaintiff was in defendant’s
custody, he was imprisoned in accordance with a valid court order. Therefore, plaintiff’s
claim for false imprisonment must fail as a matter of law. Additionally, to the extent that
plaintiff asserts a claim of wrongful imprisonment pursuant to R.C. 2743.48, plaintiff has
not offered evidence that his conviction was vacated or reversed, or that he followed the
procedures set forth in R.C. 2305.02 and 2743.48.
       {¶ 11} With regard to the allegation that defendant threatened plaintiff and his
family, the court construes this as a claim for intentional infliction of emotional distress.
In order to prevail upon such a claim, plaintiff must show that: “(1) defendant intended
to cause emotional distress, or knew or should have known that actions taken would
result in serious emotional distress; (2) defendant’s conduct was extreme and
outrageous; (3) defendant’s actions proximately caused plaintiff’s psychic injury; and (4)
the mental anguish plaintiff suffered was serious.” Hanly v. Riverside Methodist Hosp.
(1991), 78 Ohio App.3d 73, 82, citing Pyle v. Pyle (1983), 11 Ohio App.3d 31, 34.
       {¶ 12} To constitute conduct sufficient to give rise to a claim of intentional
infliction of emotional distress, the conduct must be “so outrageous in character, and so
extreme in degree, as to go beyond all possible bounds of decency, and to be regarded
as atrocious, and utterly intolerable in a civilized community.” Yeager v. Local Union 20,
Teamsters (1983), 6 Ohio St.3d 369, 375, quoting 1 Restatement of the Law 2d, Torts
(1965) 73, Section 46, Comment d.
       {¶ 13} “It has not been enough that the defendant has acted with an intent which
is tortious or even criminal, or that he has intended to inflict emotional distress, or even
that his conduct has been characterized by ‘malice,’ or a degree of aggravation which
would entitle the plaintiff to punitive damages for another tort. * * * Generally, the case
is one in which the recitation of the facts to an average member of the community would
arouse his resentment against the actor, and lead him to exclaim, ‘Outrageous!’ The
liability clearly does not extend to mere insults, indignities, threats, annoyances, petty
oppressions, or other trivialities.” Id. at 374-375. (Emphasis added.)
       {¶ 14} Upon review, the court finds the allegation that defendant “threatened”
plaintiff and his family insufficient to support a claim for intentional infliction of emotional
distress. Accordingly, this claim must fail as a matter of law.
       {¶ 15}     Based upon the foregoing, the court finds that there are no genuine
issues of material fact and that defendant is entitled to judgment as a matter of law.
Accordingly, defendant’s motion for summary judgment shall be granted and judgment
shall be rendered in favor of defendant.



                                                 Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us




MICHAEL E. CUMMINS

      Plaintiff

      v.

MADISON CORRECTIONAL INSTITUTION

      Defendant
      Case No. 2010-01999
Judge Alan C. Travis

JUDGMENT ENTRY




          An oral hearing was conducted in this case upon defendant’s motion for
summary judgment.             For the reasons set forth in the decision filed concurrently
herewith, defendant’s motion for summary judgment is GRANTED and judgment is
rendered in favor of defendant. Court costs are assessed against plaintiff. The clerk
shall serve upon all parties notice of this judgment and its date of entry upon the journal.




                                             _____________________________________
                                             ALAN C. TRAVIS
                                             Judge

cc:


Stephanie D. Pestello-Sharf                      Michael E. Cummins
Assistant Attorney General                       1900 Spangler Road, #60
150 East Gay Street, 18th Floor                  Fairborn, Ohio 45324
Columbus, Ohio 43215-3130

RCV/cmd
Filed July 20, 2010
To S.C. reporter August 11, 2010